Title: Roger C. Weightman to Thomas Jefferson, 12 October 1811
From: Weightman, Roger C.
To: Jefferson, Thomas


          
                  Sir, 
                  Washington, 
                     Oct 12. 1811
           
		   
                   M Chambers of N York put into my charge a parcel of Fiorin grass recently received from Ireland, with directions to take the earliest and safest mode of conveyance to Monticello. Since my return home I  have had it boxed and
			 directed to the care of
			 the post master at Fredericksburg. Mr Wm B. Randolph did me the favor to take charge of the box and will deliver it safely into the hands of the Post master.
          I am Sir Very respectfully Yours
                  R. C. Weightman
        